significant index no department of the treasury internal_revenue_service ‘ washington d c tax_exempt_and_government_entities_division ' ee jul i ght a pti re ‘company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan_year ending june subject_to the following conditions has been granted for the above-named pension_plan to the extent that contributions are deductible the company make sec_49 monthly contributions to the plan of dollar_figure june and the last such installment due by june each with the first installment due by the company makes all remaining contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years beginning july applying for a waiver of the minimum_funding_standard and by march through through without the company provides proof of payment of all contributions described above to or to the following a address of this office either by fax at you agreed to these conditions in a letter dated june conditions is not satisfied the waiver is retroactively null and void if any one of these a ‘ ‘ i the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal revenue'code and sec_303 of the - employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of june ' the company is a diversified family owned business which operates at three locations and has three separate business of 1980's locations and to end its role as an time the company purchased the assets of another firm engaged in well equipment to producers in a number of states around the mid- prices hit record lows forcing the company to scale back store 3quipment supplier about this same lines the company was started in _ __ as a supplier _ with a need for further diversifications the company started a in was started which currently operates a operating authority today the company provides oin the company’s sales have continued to grow slightly the last three years but continued competitive pressure on margins has forced a lower gross margin on all sales the tractor division has suffered significantly and the company has had net operating losses accruals to the plan during the most recent three-year period effective june ceased while the company has suffered a substantial business hardship the hardship appears temporary and the company is committed to funding the plan hence the waiver of the minimum_funding_standard has been granted to the plan for the plan_year ending june subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa eo this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used'or cited by others as precedent when filing form_5500 for the plan_year ending june should be entered on schedule b actuarial information for this reason we suggest that you furnish a ‘copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this letter ' we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this matter please contact f sincerely gj me fo donna m prestia manager employee_plans actuarial group
